Citation Nr: 0808033	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

	
THE ISSUE

Entitlement to an earlier effective date prior to September 
18, 1992, for the grant of service connection for diabetes 
mellitus with erectile dysfunction and background diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:  Donald A. Anderson, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and T.L.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That decision granted service 
connection for diabetes mellitus with erectile dysfunction 
and background diabetic retinopathy and assigned a 60 percent 
disability evaluation effective from September 18, 1992.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on January 8, 2008, in Petersburg, 
Florida, before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to an increased 
evaluation for posttraumatic stress disorder; an increased 
evaluation for peripheral neuropathy of the right upper 
extremity; an increased evaluation for peripheral neuropathy 
of the left upper extremity; an increased level of special 
monthly compensation based on loss of use; service connection 
for pancreas and liver disorders; service connection for 
hypertension; an earlier effective date for the grant of 
special monthly compensation for the loss of use of a 
creative organ; an earlier effective date for the grant of 
service connection  for right upper extremity peripheral 
neuropathy; and an earlier effective date for the grant of 
service connection  for left upper extremity peripheral 
neuropathy.  However, the veteran never submitted a timely 
substantive appeal after the issuance of the July 2007 
statements of the case (SOC) to complete the appellate 
process. 38 C.F.R. § 20.302 (2007).  Accordingly, those 
issues no longer remain in appellate status and no further 
consideration is required.



FINDINGS OF FACT

A formal or informal claim for service connection for 
diabetes mellitus with erectile dysfunction and background 
retinopathy was not received prior to September 18, 1992.


CONCLUSION OF LAW

The requirements for an effective date prior to September 18, 
1992, for the grant of service connection for diabetes 
mellitus with erectile dysfunction and background retinopathy 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Nevertheless, in this case, the veteran is challenging the 
effective date for the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran was also afforded VA examinations in October 1992, 
November 1992, and March 2005, and he was provided the 
opportunity to testify at a hearing before the Board.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them a SOC, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.

Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that 
September 18, 1992, is the correct date for the grant of 
service connection for diabetes mellitus with erectile 
dysfunction and background retinopathy.  While the appellant 
has alleged that he is entitled to an earlier effective date 
prior to September 18, 1992, for the grant of service 
connection for diabetes mellitus with erectile dysfunction 
and background retinopathy, there is no basis under the 
governing legal criteria to establish that an earlier 
effective date is warranted.

The veteran first presented his claim for service connection 
for diabetes mellitus with erectile dysfunction and 
background retinopathy in a VA Form 21-526, Veteran's 
Application for Compensation or Pension, which was received 
on September 18, 1992.  The July 2005 rating decision 
currently on appeal granted service connection for diabetes 
mellitus with erectile dysfunction and background retinopathy 
and assigned a 60 percent disability evaluation effective 
from September 18, 1992.   The record does not contain any 
statement or action dated earlier than September 18, 1992, 
indicating an intent to file a claim for service connection 
for diabetes mellitus, erectile dysfunction, or background 
retinopathy.  Prior to that date, the veteran had never even 
mentioned the disorders in any of his submissions to the VA.  

The Board does acknowledge the veteran's contention that he 
had previously filed a claim for service connection for 
diabetes mellitus in August 1970.  In support of his 
contention, the veteran submitted a copy of a VA Form 21-526 
(Veteran's Application for Compensation or Pension) dated in 
August 1970.  However, there is no date stamp on the VA Form 
21-526 showing that the claim was ever submitted to or 
received by VA.  In this regard, he contends that he 
discovered the undated original 21-256 in his file, that he 
made a photocopy of the original, and that the original form 
was subsequently removed from the file and presumably 
destroyed.  He then goes on to assert that he submitted his 
copy of the original 21-256 after discovering the 
disappearance of the original, and that his copy was 
erroneously date stamped August 22, 2005.

To resolve situations such as this one, the Court has noted 
that there is a presumption of regularity in the law to the 
effect that "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)).  While the Ashley case dealt with regularity 
in procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  The Court specifically held that a statement 
of an appellant, standing alone, is not sufficient to rebut 
the presumption of regularity in RO operations. See Jones v. 
West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 
Vet. App. 62. 64-65 (1992).  Once the presumption of 
regularity has been rebutted by clear evidence, however, the 
burden of proof shifts to the VA to show that the 
administrative procedure was actually complied with.

In order to rebut the presumption of administrative 
regularity in this case, the evidence must show that the 
veteran submitted the VA Form 21-526 dated in August 1970.  
However, other than his own statements, there is nothing in 
the record showing that the veteran submitted the form prior 
to September 18, 1992.  To this end, as a review of the 
record shows the veteran's claims file was not even created 
until he requested education-related benefits in May 17, 
1978, the veteran's assertion that he filed a claim for 
service connection in 1970 is of highly questionable 
veracity.  Indeed, his accusation that he discovered the 
undated original 21-256 in his file, and that the original 
form was subsequently removed from the file and destroyed is 
completely unfounded.  Such action clearly runs against 
standard operating procedures.  The Board therefore finds 
that there is insufficient evidence to rebut the presumption 
of regularity in RO operations.  Accordingly, applying the 
presumption to the instant case, the Board must conclude that 
the veteran did not file a claim for service connection for 
diabetes mellitus in August 1970.

The Board also acknowledges VA medical records dated prior to 
September 18, 1992, which document the veteran as having 
sought treatment for various disorders, including diabetes 
mellitus.  However, treatment records, in and of themselves, 
do not show an intent to apply for service connection for a 
disability and can only constitute an informal claim for 
increased compensation where a claim specifying the benefit 
sought is received by the RO within a year of such treatment.  
See Crawford v. Brown, 5 Vet App 33 (1993); 38 C.F.R. 
§ 3.157(b)(1) ("The provisions of [section 3.357(b)(1) of VA 
regulations] apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.").  In this case, the veteran did not express any 
intent to file a claim for service connection at that time.  
Indeed, the veteran never requested that his diabetes 
mellitus with erectile dysfunction and background retinopathy 
be service-connected prior to September 18, 1992.  While VA 
is obligated to consider all possible bases for compensation, 
this does not mean that it must consider claims that have not 
been raised.  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993) (an informal claim must identify the benefit sought); 
cf. Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that 
the Board is not required to anticipate a claim where no 
intention to raise it was expressed).  Therefore, the Board 
finds that the veteran did not express intent to file a claim 
for service connection for diabetes mellitus with erectile 
dysfunction and background retinopathy during his VA 
treatment prior to September 18, 1992.

The Board further observes that the veteran received private 
medical treatment for his diabetes mellitus prior to 
September 18, 1992.  However, the veteran did not submit 
those private medical records until after he filed his formal 
claim on September 18, 1992.  Thus, VA did not have 
possession or knowledge of such treatment records prior to 
September 18, 1992.  Therefore, the Board finds that the 
veteran did not express an intent to file a claim for service 
connection for diabetes mellitus with erectile dysfunction 
and background diabetic retinopathy during his private 
medical treatment prior to September 18, 1992.

In summary, the veteran's statements and the medical evidence 
dated prior to     September 18, 1992, did not demonstrate an 
intent to raise an informal claim for diabetes mellitus with 
erectile dysfunction and background retinopathy.  Therefore, 
the Board finds that a formal or informal claim was not 
received prior to September 18, 1992.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an effective date prior September 18, 1992, for 
the grant of service connection for diabetes mellitus with 
erectile dysfunction and background retinopathy.  







	(CONTINUED ON NEXT PAGE)



ORDER

An earlier effective date for the grant of service connection 
prior to September 18, 1992, for diabetes mellitus with 
erectile dysfunction and background retinopathy is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


